 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1639 
In the House of Representatives, U. S.,

September 28, 2010
 
RESOLUTION 
Recognizing the contributions of the National Waterways Conference on the occasion of its 50th anniversary, and for other purposes. 
 
 
Whereas the Corps of Engineers (Corps) is the Nation’s premier water resources agency, charged by the Congress with responsibility over its 3 principal mission areas of navigation, flood damage reduction, and environmental restoration; 
Whereas the Corps is responsible for the maintenance of more than 11,000 miles of channels in 41 States for commercial navigation, the operation of locks at 230 individual sites, the maintenance of over 300 deep-draft commercial harbors and over 600 shallow-draft, coastal, and inland harbors, and the maintenance of over 8,500 miles of flood damage reduction structures, including levees; 
Whereas the vast array of navigation and flood damage reduction infrastructure is important to the security and vitality of the Nation’s economy and overall prosperity; 
Whereas the Corps’ environmental restoration mission seeks to achieve environmental sustainability, to promote balance and synergy among human development activities and natural systems, and to maintain a healthy, diverse, and sustainable condition necessary to support life; 
Whereas the authorization for critical navigation, flood damage reduction, environmental restoration, and other water-related projects and studies carried out by the Corps is typically included in a water resources development act; 
Whereas throughout the Corps’ history, water resources development acts have provided the Corps with the authority to carry out nationally significant projects that have improved the economic prosperity of the Nation, have protected its citizenry from the threat of flooding and coastal storms, and have put in place environmental restoration efforts for many of the Nation’s national treasures; 
Whereas it is the tradition of the House of Representatives to consider a water resources development act in every Congress to address current and future needs for water-related projects and policy changes, including the historic override of a Presidential veto of the Water Resources Development Act of 2007 (Public Law 110–114); 
Whereas continued and increased investment in the Nation’s water-related infrastructure is essential for meeting the critical navigation, flood damage reduction, environmental restoration, and other water-related needs of the Nation, as well as to ensure the economic security and quality of life of American families; 
Whereas the National Waterways Conference was established in 1960 to advocate before the Congress for common-sense water resources policies that maximize the economic and environmental value of the Nation’s inland, coastal, and Great Lakes waterways; 
Whereas the Conference supports continued congressional attention in meeting the Nation’s water-related needs, including navigation, flood damage reduction and risk management, environmental protection and restoration, hydroelectric power, recreation, and water supply; 
Whereas the Conference is guided by the purpose of promoting a better understanding of the public value of the United States waterways system and to document the importance of farsighted navigation and water resources policies to a vibrant economy, industrial and agricultural productivity, regional development, environmental quality, energy conservation, international trade, defense preparedness, and the overall national interest; 
Whereas the Conference strives to maintain a diverse membership that reflects many of the uses of the Nation’s waterways, including flood control associations, levee boards, waterways shippers and carriers, industry and regional associations, port authorities, shipyards, dredging contractors, regional water districts, engineering consultants, and local governments; 
Whereas the Conference has been a consistent advocate for continued investment in the Nation’s water-related infrastructure, including its strong support for robust appropriations for the Corps of Engineers’ Civil Works program; 
Whereas the Conference serves as an effective national advocate for water resources-related policy and law; and 
Whereas the Conference recognizes that regular authorization of a water resources development act is essential to our nation’s environmental well-being and our economic vitality: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the value of the Corps of Engineers and its civil works mission to the economic prosperity and sustainable environmental health of the Nation; 
(2)recognizes the contributions of the National Waterways Conference in the formulation of the Nation’s water resources-related policies and programs for the Corps’ civil works mission and its advocacy for continued and increased investment in meeting the water resource needs of the Nation; and 
(3)commends the National Waterways Conference on the occasion of its 50th anniversary. 
 
Lorraine C. Miller,Clerk.
